Per Curiam.
As the accident happened on the left of the center of the street it was highly important to determine whether it was a one-way thoroughfare. The defendant claimed it was and that he was rightly on the left side. It was error, therefore, to exclude defendant’s testimony offered to show that the street was one-way. The defendant was further prejudiced by remarks of plaintiff’s counsel in summation in stating that a certain white line shown on a photograph introduced by the defendant was a police line and indicative of two-way traffic, or that traffic should *32keep to the .right of such hue. There was no proof to show what the line or the alleged traffic stanchion with arrow shown on defendant’s Exhibit A indicated. For these reasons we feel constrained to reverse and grant a new trial notwithstanding that the evidence otherwise fairly sustained the verdict.
The judgment should be reversed and a new trial ordered, with costs to appellant to abide the event.
Present — Dowling, P. J., Merrell, Martin, O’Malley and Proskauer, JJ.
Judgment reversed and a new trial ordered, with costs to the appellant to abide the event.